—Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), entered February 26, 2002, which dismissed the complaint after a non-jury trial.
It is hereby ordered that the order so appealed from be and the same hereby is affirmed without costs.
Memorandum: Supreme Court properly dismissed the complaint in this breach of contract action following a bench trial. Because the language of the agreements at issue is ambiguous, the court properly allowed the introduction of parol evidence concerning the true intent of the parties (see Lamac*827chia v Blovat, 292 AD2d 789 [2002]). Plaintiff failed to meet her burden of establishing that, when defendant Watertown City School District (District) decided to participate in the State-authorized early retirement incentive program, it was required to tailor the eligibility requirements to ensure her participation. We agree with the District that the provision in one of the agreements that “the School District will allow the [plaintiff! to be eligible for and participate in the retirement incentive program” (emphasis added) was intended to ensure only that plaintiff would not be precluded from participating in any future early retirement incentive program by her resignation.
Contrary to plaintiff’s contention, the issue here is not whether the District could have included plaintiff within the “target group” of employees who were eligible for the early retirement incentive program, but whether the District was required to do so under the agreements. It is not logical to conclude, and plaintiff could not have reasonably expected, that, in order to settle a grievance, the District would or even could contract with her to shape the early retirement program solely for her benefit, to the detriment of other employees (see generally Weisberger v Goldstein, 242 AD2d 622, 623 [1997]). Had the parties intended that result, the agreements at issue should have contained more specific language. Consequently, we affirm.
All concur except Pigott, Jr., P.J., and Scudder, J., who dissent and vote to reverse in accordance with the following memorandum.